EXHIBIT 10.3

 

NUVERA COMMUNICATIONS, INC.

TRANSITION AND RETIREMENT AGREEMENT

THIS TRANSITION AND RETIREMENT AGREEMENT  (“Transition Agreement” or
“Agreement”) is made and entered into by and between Nuvera Communications,
Inc., a Minnesota corporation (“Company”) and Mr. Bill Otis (“you”) and will be
effective as of August 27, 2019 (“Effective Date”).

RECITALS

WHEREAS, you are currently the President and Chief Executive Officer of the
Company under the terms your Employment Agreement with the Company dated as of
July 1, 2006, as amended as of March 21, 2012 (“Employment Agreement”) and
currently serve as a duly elected Director of the Board of Directors of the
Company; and

WHEREAS, the Company and you have announced your intention to retire from your
positions as President and Chief Executive Officer of the Company and the Board
has commenced the process of finding a successor Chief Executive Officer
(“Successor CEO”); and

WHEREAS, you and the Company mutually desire to modify your Employment Agreement
and to set forth in this Transition Agreement the terms and conditions of
transition and retirement from the Company, including certain transition
payments and retirement benefits to you and your continued availability for
services to the Company after your retirement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agrees as follows:

1.                  Transition Date; Retirement Date.  You will continue to
perform your current duties as President and Chief Executive Officer of the
Company until the first day of employment of the Successor CEO (“Transition
Date”) and on that date, you will cease to be President and Chief Executive
Officer and will be deemed to have resigned from any executive officer, board
membership and fiduciary position of any employee benefit plan with the Company
or any of its subsidiaries; provided, however, that you will remain a Director
of the Company.  From the Transition Date until December 31, 2019 (“Retirement
Date”), you will continued to be employed by the Company in the position of
Senior Advisor to the Board, with such duties and responsibilities as assigned
by the Board.  As of your Retirement Date, your employment with the Company will
end.

2.                  Employment Agreement.

a.                   Prior to the Retirement Date, except as modified in Section
2(b) of this Agreement, your employment with the Company will continue to be
governed by the terms and conditions of your Employment Agreement and the other
policies of the Company then in effect, including but not limited to your
eligibility for annual and long term incentive bonuses, subject to pro-ration in
accordance with Section 5(d) of this Agreement.

1

--------------------------------------------------------------------------------



 

b.                  Company and you mutually agree that, as of the Effective
Date:

i.                    The Transition Payment set forth in Section 4 of this
Agreement shall be substituted for the base salary under Section 3.A. of the
Employment Agreement during the Term of the Employment Agreement and for
severance benefit, if applicable, under Section 5.D. or E. of the Employment
Agreement;

ii.                  Section 2 and 5 of your Employment Agreement are modified
to provide that the Employment Agreement shall terminate on your Retirement
Date, without further notice or consent of either party, and except as provided
in this Agreement, the Employment Agreement is of no further force and effect.

iii.                With respect to the transition of your position, duties and
responsibilities from Chief Executive Officer to Senior Advisor on the
Transition Date and the termination of your employment on your Retirement Date,
neither you nor the Company will assert that either event constitutes Good
Reason or a termination without Cause under the Employment Agreement. 

c.                   The following Sections of the Employment Agreement are
hereby incorporated in this Agreement and will continue in full force and effect
under this Agreement without limitation: Section 6, Confidentiality and Section
9, Indemnification.

d.                  Section 7 of the Employment Agreement is hereby incorporated
in this Agreement and modified to continue in full force and effect under this
Agreement for the period beginning on the Retirement Date and ending on the date
12 months after the date you attain age 65.

e.                   After your Retirement Date, you will only be entitled to
the continuation of the Transition Payment set forth in Section 4 and the
benefits set forth in Section 5 of this Agreement, and will no longer have any
rights with respect to the Employment Agreement, except as expressly provided
for in this Agreement. If your actual employment is extended by mutual written
consent after your Retirement Date, you will be an at-will employee and not
under the terms of your Employment Agreement.

3.                  Post Retirement Services.  On your retirement Date, you will
cease to be a regular, active employee of the Company.  After your Retirement
Date and continuing for the period until you attain age 65, in consideration for
the continuation of the Transition Payment set forth in Section 4 and other
benefits set forth in Section 5, you agree to render additional services as
requested jointly by the Successor CEO and the Board, after consultation with
you and upon reasonable efforts to schedule such assistance so as not to
materially disrupt your business and personal affairs, which services will not
exceed an average of more than 20% of the hours you previously worked for the
Company.

a.                   You will work with the Successor CEO, the Board,
shareholders, employees (without asserting direct influence over senior
management members), customers, an appropriate industry leaders and groups to
facilitate an effective transition of the leadership of the Company to the
Successor CEO. 

2

--------------------------------------------------------------------------------



 

b.                  At the Company’s request, and subject to your right to
indemnification, you will cooperate and provide assistance to the Company in any
pending or future claims or lawsuits involving the Company or any of its
subsidiaries where you have knowledge of the underlying facts.

c.                   While you are performing these services, you are an
independent contractor and are not an employee, partner, or co-venturer of, or
in any other service relationship with the Company.  The manner in which you
render these services will be within your sole control and discretion.  Without
limiting the foregoing, you are not authorized to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, the Company or to bind the Company in any manner without the prior express
written authorization from the Company.

d.                  The Company will pay or reimburse you in accordance with its
policies for any reasonable, documented business expenses incurred in performing
such services, provided the Successor CEO or the Board has agreed to such
expenses in advance of any expense incurred.  Expenses that qualify for
reimbursement will be paid by the Company in accordance with its current
practices.

4.                  Transition Payment. In consideration for your obligations
under your Employment Agreement prior to your Retirement Date and this
Agreement, the Company will pay you at a rate of $310,000 annually (“Transition
Payment”), in equal installments on each regular payroll date beginning with the
Company’s first regular payroll after the Effective Date, and ending with the
last regular payroll in which occurs the date you attain age 65, without regard
to your actual Retirement Date, subject to earlier termination as set forth in
Section 4(c). For the avoidance of doubt, such Transition Payment shall be made
prior to and after, and shall not be conditioned upon, a “separation from
service” (within the meaning of Treas. Reg. § 1.409A-1(h)) with the Company.

a.                   Notwithstanding anything to the contrary, during the period
in which the Transition Payments under are made and during which you serve as a
Director of the Company, you agree that you shall not be eligible for, and will
not receive, any compensation otherwise due to non-executive Board members under
any plan or program of the Company.

b.                  You shall not be required to mitigate the Transition Payment
by seeking other employment or otherwise, nor shall the Transition Payment be
reduced by any compensation you earn after your Retirement Date as the result of
employment by another employer or otherwise except as provided in Sections 4(c)
of this Agreement.

c.                   The Transition Payment shall cease, and the Company shall
have no further obligations to you under this Section 4, upon the earliest of
the following to occur:

i.                    Prior to your Retirement Date, your voluntary resignation
or the termination of your employment by the Company for Cause as defined in the
Employment Agreement;

3

--------------------------------------------------------------------------------



 

ii.                  You fail to comply with or are in breach of the conditions
set forth in Sections 6 and 7 of this Agreement; and

iii.                Your death prior to your attainment of age 65.

d.                  In the event there is a “Change in Control” of the Company
(as defined in the Employment Agreement, whether or not then in effect) prior to
your attainment of age 65, then the Company will, within 30 days of the
consummation of the Change in Control, pay you, in a single lump sum, less any
required withholding for taxes, the aggregate of:

i.                    remaining installments of the Transition Payment; and

ii.                  the unpaid amounts set forth in Section 5(a), (b) and (d)
of this Agreement.

5.                  Payments and Benefits upon Retirement. 

a.                   Accrued Amounts. Upon your Retirement Date, the Company
will pay you your accrued but unpaid Personal Time Off (“PTO”) up to a maximum
of 10 weeks and 50% of your accrued but unpaid sick leave as of your Retirement
Date, under the Company’s policies for employee retirements.

b.                  Health Care Continuation Coverage.  Upon your Retirement
Date, you will be eligible to elect continued group health care coverage, as
otherwise required under the Consolidated Omnibus Budget Reconciliation Act of
1986, 29 U.S.C. §§ 1161-1168; 26 U.S.C. § 4980B(f), as amended, all applicable
regulations (referred to collectively as “COBRA”) and applicable state
continuation law under any group health care plan maintained by the Company for
which you are enrolled on your Retirement Date.

i.                    Upon your election of COBRA and subject to the conditions
set forth in Section 6, after your Retirement Date the Company will continue to
pay its share of the health care premiums for your continuation coverage, and
you will be obligated to pay your share of the premiums associated with such
coverage as if you were still actively employed by the Company. Provided you
continue to be eligible for such COBRA coverage, the Company’s obligation under
this subsection (i) will continue for a period of 18 months after the Retirement
Date but not later than the earlier of the month you attain age 65 or your
death, and only to the extent such payment does not result in any additional tax
or other penalty being imposed on the Company or you or violate any
nondiscrimination requirements then applicable with respect to such payments.

ii.                  If, during the 18-month period, you become employed by a
third party and eligible for any health care coverage provided by that third
party, the Company will not, thereafter, be obligated to continue to pay the
amount in subsection (i) above. You must notify the Company of any subsequent
employment and provide information with respect to any third party health care
coverage for which you are eligible.

4

--------------------------------------------------------------------------------



 

iii.                If, after the 18-month period and before you attain age 65,
you are not employed by a third party and are not eligible for any health care
coverage provided by that third party, the Company will, in addition to the
Transition Payment, pay to you as taxable compensation each payroll period, an
amount equal to the Company portion of the premium cost for similar health
insurance coverage for active employees (including any increase or decrease)
during the period up to and including the month you attain age 65.  Other than
this continued subsidy, you will be responsible for obtaining and paying the
full cost of any health care coverage after the end of the 18-month period.

c.                   Other Insurance. All other insurance and benefits provided
by the Company, including but not limited to, Business Travel Accident
Insurance, Accidental Death and Dismemberment Insurance, and Short-Term and
Long-Term Disability Insurance will terminate at midnight on the Retirement
Date.

d.                  Incentive Compensation.  On your Retirement Date, you will
continue to be eligible for the following awards, which shall be paid to you
within 30 days of your Retirement Date:

i.                    your 2017 time based and performance based, at target,
restricted stock unit awards, if unpaid; and

ii.                  your 2019 annual cash bonus under the Management Incentive
Plan, at target, if unpaid; and

iii.                100% of your 2018 and 2019 time-based restricted stock
awards; and

iv.                a pro-rata portion of 2018 and 2019 performance-based
restricted stock awards and any future incentive awards based upon the ratio of
the number of days in the applicable performance period up to the later of: (x)
December 31, 2019 or (y) your Retirement Date, over the total number of days in
the applicable performance period and assuming target performance, waiving any
condition for continuous employment.

Except as provided in this Section 5(d), all other unvested and unearned
restricted stock units and annual bonus will immediately terminate and be
forfeited without payment therefor. After your Retirement Date, you will no
longer be eligible for any new annual or long term incentive compensation.

e.                   401(k) Retirement Savings Plan. You will be entitled to a
distribution from your account in the Company’s qualified 401(k) Retirement
Savings Plan and Trust.  You will receive information and forms for this purpose
from Human Resources within two weeks of the Retirement Date.

5

--------------------------------------------------------------------------------



 

f.                   Other Benefits.  Except as provided in the Agreement, your
rights following termination of employment with respect to any other benefits
pursuant to the terms of any plan, program or arrangement not addressed in this
Agreement shall be subject to the terms of such plan, program or arrangement.

g.                  Retention of Devices.  You may retain for your personal use,
at no purchase cost to you, the iPad, cell phone and laptop currently in your
possession, provided you make those available to the Company at your Retirement
Date, to allow the Company to remove any Company confidential information and
access to Company computer systems and data, as required of terminated employees
generally.

h.                  Purchase of Auto.  You may elect to purchase your current
Company-provided auto at the then current book value reported on the Company’s
financial statements.

6.                  Conditions to Payments.

a.                   The payments and benefits provided in Sections 4 and 5(b)
after your Retirement Date will only be payable to you if you have executed the
General Release of Claims set forth in Exhibit A to this Agreement at the time
of your Retirement Date and you have not rescinded the General Release of Claims
during the recession period set forth in the Agreement.

b.                  Notwithstanding anything herein to the contrary, the Company
will have the right to reduce amounts payable to you or to recover amounts
previously paid by the Company to you, whether pursuant to this Agreement or
otherwise, to the extent required under any federal or state law or regulation
regarding clawbacks of payments to certain executive officers, or pursuant to
any policy of the Company in effect on your Retirement Date.

c.                   In the event you are in breach of any provision of this
Agreement, including but not limited to the restrictions under Sections 6 and 7
of the Employment Agreement (as modified by this Agreement), then in addition to
any other remedies available to the Company, you will forfeit any further
payments under Sections 4 and 5(b) and the Company may seek repayment of any
amounts previously paid to you under Sections 4 and 5(b) with respect to any
prior period in which such breach existed.


6

--------------------------------------------------------------------------------



 

7.                  Standstill Provisions; Nondisparagement.

a.                   You agree that, until the date you attain age 65, unless
invited (on an unsolicited basis) by the Board of Directors of the Company in
writing and other than in your fiduciary capacity as a Director, you will not:

i.                    acquire, offer or propose to acquire, or agree or seek to
acquire, directly or indirectly, by purchase or otherwise, any additional
securities or direct or indirect rights or options to acquire any securities of
the Company or any subsidiary thereof, or of any successor to or Person (defined
to include any natural person, governmental authority, corporation, company,
limited liability company, partnership, joint venture, trust, or other entity of
any kind) in control of the Company, or any assets of the Company or any
subsidiary or division thereof, or of any successor to or Person in control of
the Company;

ii.                  enter into or agree, offer, propose or seek to enter into,
or otherwise be involved in or part of, directly or indirectly, any acquisition
transaction or other business combination relating to all or part of the Company
or its subsidiaries or any acquisition transaction for all or part of the assets
of the Company or any subsidiary of the Company  or any of their respective
businesses;

iii.                 make or in any way participate in directly or indirectly
any “solicitation” or “proxy” (as such terms are used in the rules of the
Securities and Exchange Commission) to vote, or seek to advise or influence any
Person with respect to the voting of, any voting securities of the Company;
provided, however, that nothing in this Section 7 shall prohibit you from
private discussions with then current Board members, including members of the
Nominations Committee, concerning your interest in or future nomination or
election as a Board member at or after your current term as a Board member
expires;

iv.                form, join or in any way participate in a “group” (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
with respect to any voting securities of the Company or any of its subsidiaries;

v.                  seek or propose, alone or in concert with others, to
influence or control the management or policies of the Company or any of its
subsidiaries;

vi.                directly or indirectly enter into any discussions,
negotiations, arrangements or understandings with any other Person with respect
to any of the foregoing activities or propose any such activities to any other
Person;

vii.              advise, assist, encourage, act as a financing source for or
otherwise invest in any other Person in connection with any of the foregoing
activities; or

viii.            disclose any intention, plan or arrangement inconsistent with
any of the foregoing restrictions. 

7

--------------------------------------------------------------------------------



 

b.                  You also agree that, during the period referred to in
Section 7(a), neither you nor any of your affiliates will:

i.                    request the Company or its advisors, directly or
indirectly, to (A) amend or waive any provision of this Section 7 (including
this sentence) or (B) otherwise consent to any action inconsistent with any
provision of this paragraph (including this sentence); or

ii.                  take any initiative with respect to the Company or any of
its affiliates that could require the Company or any of its affiliates to make a
public announcement regarding (A) such initiative, (B) any of the activities
referred to in the first sentence of this paragraph, (C) the possibility of you
or any other Person acquiring control of the Company, whether by means of a
business combination or otherwise.

c.                   You agree not to do anything that would damage the
Company’s business reputation or goodwill, and will refrain from making any
negative, critical or disparaging statements, express or implied, concerning the
Company or its officers or directors.

d.                  You acknowledge that irreparable damage may occur to the
Company in the event any of the provisions of this Section 7 were not performed
in accordance with their specific terms or were otherwise breached. 
Accordingly, the Company will  be entitled to seek an injunction or injunctions
to prevent breaches or threatened breaches of the provisions of this Agreement
and to seek to enforce specifically the terms and provisions hereof in any court
of competent jurisdiction in the United States of America, in addition to any
other remedy to which the Company may be entitled at law or in equity.

8.                  Legal and Financial Planning Expenses.  The Company will pay
you, upon reasonable documentation in accordance with the Company policies, up
to $5,000, for expenses you incur for personal financial planning and legal
advice in connection with the negotiations of this Agreement, subject to tax
withholding, if applicable.

9.                  General Provisions.

a.                   Amendments.  This Agreement may not be amended or modified
except by a written agreement signed by both parties.

b.                  Severability.  In the event that any provision or portion of
this Agreement is determined to be invalid or unenforceable for any reason, the
remaining provisions of this agreement will remain in full force and effect to
the fullest extent permitted by law.

c.                   Successors and Assigns.  This Agreement will bind and
benefit the parties hereto and their respective successors and assigns, but none
of your rights or obligations hereunder may be assigned by either party hereto
without the written consent of the other, except by operation of law upon your
death.

d.                  Dispute Resolution. Any disputes arising under or in
connection with this Agreement must be resolved by final and binding arbitration
as provided for in Section 8 of the Employment Agreement, which is incorporated
in this Agreement.


8

--------------------------------------------------------------------------------


e.                   Tax Withholding; Code 409A.  The Transition Payment shall
be reported as compensation and to the extent required, as “nonqualified
deferred compensation” subject to Code § 409A and regulations promulgated
thereunder.  The Transition Payment and other benefits to be provided to you in
connection with this Agreement may be subject to required withholding of
federal, state and local income, excise and employment-related taxes, and other
deductions for benefits and other expenses. This Agreement and the payments and
benefits provided, shall, to the greatest extent permitted by law be exempt from
the requirements applicable to deferred compensation under Code § 409A and
regulations promulgated thereunder, and to the extent not otherwise exempt,  you
and the Company intend that this Agreement comply with the requirements of Code
§ 409A and agree to administer and interpret this Agreement in manner consistent
with, and that gives effect to, such intention.

f.                   Notices.  Any notice or other communication under this
Agreement must be in writing and will be deemed given when delivered in person,
by overnight courier (with receipt confirmed), or upon receipt if sent by
certified mail, return receipt requested, as follows (or to such other persons
or addresses as may be specified by written notice to the other party):

If to the Company:

 

Nuvera Communications, Inc.

Attention:  Chairman of the Board of Directors

27 North Minnesota Street

New Ulm, Minnesota 56073

 

If to you:

 

Mr. Bill Otis

19712 KC Road

New Ulm, Minnesota 56073

 

g.                  Entire Agreement.  Except as expressly provided for in this
Agreement, the Agreement constitutes the entire agreement between the parties
regarding the subject matter hereof and supersedes and terminates the Employment
Agreement in the times and in the manners hereinabove and supersedes and
terminates all other prior agreements with respect to the subject matter hereof.

h.                  Governing Law.  This Agreement has been made in and will be
governed and construed in accordance with the laws of the State of Minnesota
without giving effect to the principles of conflict of laws of any jurisdiction.


9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, you and a duly authorized officer by and on behalf of the
Company have executed this Agreement as of the dates set forth below.

 

NUVERA COMMUNICATIONS, INC.

By: 

/s/Perry Meyer

/s/Bill Otis

Its Chairman

Bill Otis

Date: August 27, 2019

Date: August 27, 2019

 

10

--------------------------------------------------------------------------------



 

Exhibit A

 

GENERAL RELEASE OF CLAIMS

THIS GENERAL RELEASE OF CLAIMS (“Release”) is made and entered into by Mr. Bill
Otis (“you”) upon your Retirement Date (as set forth in the Transition and
Retirement Agreement between you and Nuvera Communications, Inc. (“Company”),
dated as of                              , 2019 (“Agreement”)) and will be
effective as set forth below.


1.                GENERAL RELEASE OF CLAIMS.  IN CONSIDERATION FOR THE PAYMENT
AND BENEFITS PROVIDED IN SECTIONS 4 AND 5(B) OF THE AGREEMENT, YOU AGREE TO
RELEASE, AGREE NOT TO SUE, AND DISCHARGE THE COMPANY, ITS AFFILIATES, AND ITS
RELATED ENTITIES, OFFICERS, DIRECTORS, SHAREHOLDERS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, FROM ANY AND ALL MANNER OF CLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, ADMINISTRATIVE CLAIMS, LIABILITY, DAMAGES, CLAIMS FOR PUNITIVE
OR LIQUIDATED DAMAGES, CLAIMS FOR ATTORNEYS’ FEES, COSTS AND DISBURSEMENTS,
INDIVIDUAL OR CLASS ACTION CLAIMS, OR DEMANDS OF ANY KIND WHATSOEVER, YOU MAY
HAVE OR MIGHT HAVE AGAINST THEM OR ANY OF THEM, WHETHER KNOWN OR UNKNOWN, IN LAW
OR EQUITY, CONTRACT OR TORT, ARISING OUT OF OR IN CONNECTION WITH YOUR
EMPLOYMENT, OR THE TERMINATION OF THAT EMPLOYMENT, OR OTHERWISE, AND HOWEVER
ORIGINATING OR EXISTING, FROM THE BEGINNING OF TIME THROUGH THE DATE OF YOUR
SIGNING THIS RELEASE.  THIS RELEASE INCLUDES, WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, ANY CLAIMS YOU MAY HAVE FOR WAGES, BONUSES, COMMISSIONS,
PENALTIES, DEFERRED COMPENSATION, VACATION PAY, SEPARATION PAY AND/OR BENEFITS,
DEFAMATION, IMPROPER DISCHARGE (BASED ON CONTRACT, COMMON LAW, OR STATUTE,
INCLUDING ANY FEDERAL, STATE OR LOCAL STATUTE OR ORDINANCE PROHIBITING
DISCRIMINATION OR RETALIATION IN EMPLOYMENT), THE MINNESOTA HUMAN RIGHTS ACT,
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;  THE AGE DISCRIMINATION
IN EMPLOYMENT ACT AS AMENDED BY THE OLDER WORKERS BENEFIT PROTECTION ACT; THE
AMERICANS WITH DISABILITIES ACT, AS AMENDED; AND ANY CLAIM FOR DISCRIMINATION OR
RETALIATION BASED ON A PROTECTED CLASS UNDER STATE OR FEDERAL LAW.  YOU HEREBY
WAIVE ANY AND ALL RELIEF NOT PROVIDED FOR IN THE AGREEMENT.


2.                PENDING OR FUTURE PROCEEDINGS.  YOU AFFIRM THAT YOU HAVE NOT
CAUSED OR PERMITTED, AND TO THE FULL EXTENT PERMITTED BY LAW WILL NOT CAUSE OR
PERMIT, TO BE FILED (TO THE EXTENT THAT YOU ARE ABLE TO CONTROL SUCH FILING),
ANY CHARGE, COMPLAINT, OR ACTION OF ANY NATURE OR TYPE AGAINST COMPANY AND ITS
SUCCESSORS AND ASSIGNS, INCLUDING BUT NOT LIMITED TO ANY ACTION OR PROCEEDING
RAISING CLAIMS ARISING IN TORT OR CONTRACT, OR ANY CLAIMS ARISING UNDER FEDERAL,
STATE OR LOCAL LAWS, INCLUDING DISCRIMINATION LAWS.


3.                EXCLUSIONS.  NOTWITHSTANDING THE RELEASE OF CLAIMS OTHERWISE
PROVIDED FOR IN THIS RELEASE, YOU EXPRESSLY UNDERSTAND THAT NOTHING IN THE
AGREEMENT OR THIS RELEASE WILL PREVENT YOU FROM FILING A CHARGE OF
DISCRIMINATION WITH THE EEOC OR ANY OF ITS STATE OR LOCAL DEFERRAL AGENCIES, OR
PARTICIPATING IN ANY INVESTIGATION BY THE EEOC OR ANY OF ITS STATE OR LOCAL
DEFERRAL AGENCIES, ALTHOUGH YOU UNDERSTAND THAT BY SIGNING THIS RELEASE YOU ARE
WAIVING THE RIGHT TO RECOVER ANY DAMAGES OR TO RECEIVE OTHER MONETARY RELIEF OR
REINSTATEMENT TO EMPLOYMENT WITH COMPANY IN ANY CLAIM OR SUIT BROUGHT BY OR
THROUGH THE EEOC OR ANY OTHER STATE OR LOCAL DEFERRAL AGENCY ON YOUR BEHALF.
NOTWITHSTANDING ANYTHING IN THIS RELEASE, YOU ARE NOT WAIVING THE RIGHT TO
REPORT POSSIBLE SECURITIES LAW VIOLATIONS TO THE SECURITIES AND EXCHANGE
COMMISSION OR OTHER GOVERNMENTAL AGENCIES OR THE RIGHT TO RECEIVE ANY RESULTING
WHISTLEBLOWER AWARDS.

A - 1

--------------------------------------------------------------------------------



 

Exhibit A


 


4.                EXCEPTIONS.  NOTHING IN THIS RELEASE SHALL LIMIT OR OTHERWISE
IMPAIR YOUR RIGHT TO RECEIVE PENSION OR SIMILAR BENEFIT PAYMENTS UNDER ANY TAX
QUALIFIED PLAN OR ANY OTHER BENEFITS ACCRUED AS OF YOUR RETIREMENT DATE OR TO
WHICH YOU ARE ENTITLED IN ACCORDANCE WITH THE TERMS OF SUCH BENEFIT PLAN, TO ANY
RIGHTS YOU HAVE UNDER THE AGREEMENT, NOR TO INDEMNIFICATION IN ACCORDANCE WITH
SECTION 9 OF YOUR EMPLOYMENT AGREEMENT.


5.                REPRESENTATIONS.  YOU AFFIRM THAT YOU ARE NOT PRESENTLY AWARE
OF ANY INJURY FOR WHICH YOU MAY BE ELIGIBLE FOR WORKERS’ COMPENSATION BENEFITS. 
YOU HAVE NOT MADE ANY CLAIM FOR ILLNESS OR INJURY AGAINST THE CORPORATION, AND
YOU ARE NOT AWARE OF ANY FACTS SUPPORTING ANY CLAIM AGAINST COMPANY FOR MEDICAL
EXPENSES THAT HAVE BEEN OR MAY BE INCURRED BY YOU.  YOU REPRESENT AND WARRANT
THAT YOU ARE IS NOT ENROLLED IN THE MEDICARE PROGRAM, HAVE NOT BEEN ENROLLED IN
THE MEDICARE PROGRAM AT THE TIME DURING EMPLOYMENT WITH COMPANY, AND HAVE NOT
RECEIVED MEDICARE BENEFITS FOR MEDICAL SERVICES OR ITEMS RELATED TO ANY CLAIMS
ARISING OUT OF EMPLOYMENT WITH COMPANY.  YOU FURTHER REPRESENT AND WARRANT THAT
NO MEDICAID PAYMENT HAVE BEEN MADE TO OR ON BEHALF OF YOU, AND NO LIENS, CLAIMS,
DEMANDS, SUBROGATED INTERESTS, OR CAUSES OF ACTION OF ANY NATURE OR CHARACTER
EXIST OR HAVE BEEN ASSERTED ARISING FROM OR RELATED TO EMPLOYMENT WITH COMPANY. 
YOU AGREE THAT YOU, AND NOT COMPANY, IS RESPONSIBLE FOR SATISFYING ALL SUCH
LIENS, CLAIMS, DEMANDS, SUBROGATED INTERESTS, OR CAUSES OF ACTION THAT MAY EXIST
OR HAVE BEEN ASSERTED OR THAT MAY IN THE FUTURE EXIST OR BE ASSERTED.  YOU
REPRESENT AND WARRANT THAT YOU HAVE NOT ASSIGNED OR TRANSFERRED OR PURPORTED TO
ASSIGN OR TRANSFER ANY CLAIM AGAINST COMPANY.


6.                RECESSION. YOU ACKNOWLEDGE THAT YOU HAVE A RIGHT TO RESCIND
WITHIN SEVEN (7) CALENDAR DAYS OF SIGNING THIS RELEASE TO REINSTATE FEDERAL
CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT AND WITHIN FIFTEEN (15)
DAYS OF SIGNING THIS RELEASE TO REINSTATE CLAIMS UNDER THE MINNESOTA HUMAN
RIGHTS ACT.  IN ORDER TO BE EFFECTIVE, THE RESCISSION MUST: (A) BE IN WRITING;
AND (B) DELIVERED TO  NUVERA COMMUNICATIONS, INC. – ATTN: HUMAN RESOURCES
MANAGER, BY HAND OR BY MAIL AT 27 NORTH MINNESOTA STREET, NEW ULM, MINNESOTA
56073 WITHIN THE REQUIRED PERIOD; AND (C) IF DELIVERED BY MAIL, THE RESCISSION
MUST BE POSTMARKED WITHIN THE REQUIRED PERIOD, PROPERLY ADDRESSED TO COMPANY AND
SENT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED. THIS RELEASE WILL BE EFFECTIVE
UPON THE EXPIRATION OF THE FIFTEEN (15) DAY PERIOD WITHOUT RESCISSION.  YOU
UNDERSTAND THAT IF YOU RESCIND THIS RELEASE, YOU WILL NOT RECEIVE THE AMOUNTS
DESCRIBED IN SECTION 4 OF THE AGREEMENT.


7.                CONSIDERATION PERIOD.  YOU HAVE THE RIGHT TO REVIEW THIS
RELEASE WITH AN ATTORNEY OF YOUR CHOOSING.  YOU HAVE TWENTY-ONE (21) DAYS FROM
THE DATE YOU RECEIVE THIS RELEASE TO CONSIDER WHETHER YOU WISH TO SIGN IT.  YOU
ACKNOWLEDGE THAT IF YOU SIGN THIS RELEASE BEFORE THE END OF THE TWENTY-ONE (21)
DAY PERIOD, IT IS YOUR VOLUNTARY DECISION TO DO SO, AND YOU WAIVE THE REMAINDER
OF THE TWENTY (21) DAY PERIOD.  NOTWITHSTANDING THE FOREGOING, YOU MUST NOT SIGN
THIS RELEASE PRIOR TO YOUR RETIREMENT DATE.


8.                GOVERNING LAW.  THE PARTIES AGREE THAT MINNESOTA LAW WILL
GOVERN THE CONSTRUCTION AND INTERPRETATION OF THIS RELEASE.

A - 2

--------------------------------------------------------------------------------



 

EXHIBIT A

IN WITNESS WHEREOF, Bill Otis has executed and delivered this General Release as
of the date set forth below.

 

 

 /s/Bill Otis

Bill Otis

Date: 

August 27, 2019

 

A - 3

 